conviction procedures. See Brown v. McDaniel,        Nev.       ,       P.3d
                (Adv. Op. No. 60, August 7, 2014). Thus, the decision in Martinez would
                not provide good cause for this late petition.
                            Next, appellant claimed that the decision in Ha Van Nguyen v.
                Curry, 736 F.3d 1287 (9th Cir. 2013) provided good cause because it allows
                him to amend the petition and have the claim relate back to the first
                petition. Appellant misstated the holding in Ha Van Nguyen and its effect
                on his case. Appellant's first petition was resolved in 2009.       See Lewis v.
                State, Docket No. 53779 (Order of Affirmance, October 28, 2009). Thus, no
                amendment was possible in 2014. Further, the 2009 petition itself was
                procedurally barred and any attempt to relate back to that petition would
                cause the amendment to suffer the same defect.
                            Finally, appellant claimed that he was actually innocent and
                he would be able to prove his actual innocence with genetic marker
                testing. Appellant did not demonstrate actual innocence because he failed
                to show that "it is more likely than not that no reasonable juror would
                have convicted him in light of. . . new evidence." Calderon v. Thompson,
                523 U.S. 538, 559 (1998) (quoting Schlup v. Delo, 513 U.S. 298, 327
                (1995)); see also Pellegrini v. State, 117 Nev. 860, 887, 34 P.3d 519, 537
                (2001); Mazzan v. Warden, 112 Nev. 838, 842, 921 P.2d 920, 922 (1996).
                Appellant has previously unsuccessfully litigated a petition for genetic
                marker testing and has provided no evidence supporting his claim of




SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                actual innocence. We therefore conclude that the district court did not err
                in denying appellant's petition as procedurally barred. 2 Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                   Hardesty


                                                                                  J.




                cc:   Hon. Michelle Leavitt, District Judge
                      Gary Lynn Lewis
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




                      2To the extent that appellant challenged the Department of
                Corrections' calculation of his parole eligibility date, that challenge must
                be raised in a post-conviction petition for a writ of habeas corpus filed in
                the district court for the county in which he is incarcerated. See NRS
                34.738(1).




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A